Citation Nr: 0326287	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
defect, right quadriceps mechanism, post operative. 


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from April 1975 to April 1979.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision entered by the 
Albuquerque, New Mexico Department of Veterans Affairs (VA), 
regional office (RO). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the equitable disposition of 
that claim.

2.  The veteran's right quadricep disability manifests 
subjectively as intermittent pain, weakness, stiffness, 
swelling, instability, fatigability and lack of endurance, 
but is objectively normal.

3.  The veteran's right quadricep disability picture is not 
so exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for defect, right quadriceps mechanism, post 
operative, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.55, 4.56, 4.73, 4.118, Diagnostic Codes 5314, 7819 (2002 & 
2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an increased evaluation for a defect of the right 
quadricep.  In a rating decision dated April 2002, the RO 
increased the evaluation assigned that disability from zero 
percent to ten percent, and thereafter, the veteran appealed 
the RO's decision to the Board.

I.  Development of Claim

While the veteran's appeal was pending, VA notified the 
veteran of the information needed to substantiate his claim 
and explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 10 Vet. 
App. 183 (2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  For 
instance, in a letter dated September 2001, the RO informed 
the veteran that it would assist him in obtaining pertinent 
evidence in support of his claim provided he supplied the RO 
with the names and addresses of his treatment providers, the 
time frame covered by their records, and the conditions for 
which he was treated.  The RO requested the veteran to sign 
the enclosed forms authorizing release of his treatment 
records from private providers.  The RO offered the veteran 
the option of obtaining these records on his own initiative.

In addition, in a rating decision dated April 2002, a letter 
notifying the veteran of that decision, a statement of the 
case issued in August 2002, and a letter dated April 2003, 
the RO and the Board informed the veteran of the reasons for 
which his claim had been denied and of the evidence still 
needed to substantiate his claim, notified him of all 
regulations pertinent to his claim, including those involving 
VA's duties to notify and assist and those governing ratings 
of the skin, scars, knees and legs, and muscle group 
disabilities, and provided him an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of his 
claim.  

VA also fulfilled its duty to assist the veteran in obtaining 
and fully developing all of the evidence relevant to his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2002).  For instance, the RO secured and associated 
with the claims file all evidence identified by the veteran 
as being pertinent to his claim, including VA treatment 
records, and since then, the veteran has not identified any 
other outstanding pertinent evidence that needs to be 
secured.  The RO also developed the medical evidence to the 
extent necessary to decide equitably the veteran's claim.  
Specifically, in March 2002, it afforded the veteran a VA 
joints examination, during which an examiner discussed the 
severity of the veteran's right quadricep disability. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

II.  Analysis of Claim

The veteran seeks a higher evaluation for his right quadricep 
disability.  He contends that the 10 percent evaluation that 
is currently assigned this disability should be increased to 
30 percent to reflect the severity of his symptomatology.  It 
is contended the symptomatology necessitates the use of pain 
medication four times daily.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement).  

The RO has evaluated the veteran's right quadricep disability 
as 10 percent disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7819, which governs ratings of skin 
growths.  As the Board informed the veteran in April 2003, 
this regulation was amended while the veteran's appeal was 
pending, effective August 30, 2002.  See 67 Fed. Reg. 49,590, 
49,599 (July 31, 2002).  

Prior to the amendment, DC 7819 provided that new benign 
growths of the skin were to be rated as scars, disfigurement, 
etc.  Unless otherwise provided, DCs 7807 through 7819 were 
to be rated as for eczema, dependent upon location, extent 
and repugnant or otherwise disabling character of 
manifestations. 38 C.F.R. § 4.118, DC 7819 (2002).  The most 
repugnant conditions were to be submitted for central office 
rating with several unretouched photographs.  Total 
disability ratings were to be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  38 
C.F.R. § 4.118, DC 7819, Note (2002).  

Since the amendment, DC 7819 provides that benign skin 
neoplasms are to be rated as disfigurement of the head, face, 
or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  38 C.F.R. § 4.118, DC 7819 
(2003).  

In determining whether the veteran has impairment of function 
of his right quadricep, it is necessary to refer to other 
DCs, including DC 5314, which governs ratings of muscle 
injuries to the quadriceps muscles, or muscle group XIV.  38 
C.F.R. § 4.73, DC 5314 (2002).  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

DC 5314 provides that a 10 percent evaluation is assignable 
for moderate impairment to muscle group XIV.  A 30 percent 
evaluation is assignable for moderately severe impairment to 
muscle group XIV.  A 40 percent evaluation is assignable for 
severe impairment to muscle group XIV 38 C.F.R. § 4.73, DC 
5314.  

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of a wound and 
consistent complaints of cardinal signs and symptoms of 
muscle wounds.  Objective findings should include entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups, with loss of deep 
fascia, muscle substance or  normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound due to a 
high velocity missile or large or multiple high velocity 
missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaints with regard to this 
type of injury should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track, 
loss of deep fascia or muscle substance on palpation, soft 
flabby muscles in the wound area, and swollen and hardened 
muscles in contraction.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Another sign of severe muscle disability is x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and an explosive effect of a 
missile.  38 C.F.R. § 4.56(d)(4).

Other DCs that are applicable to the veteran's claim include: 
DC 5256, which provides that a 30 percent evaluation is 
assignable for ankylosis of the knee at a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees; DC 5257, which governs knee impairments and provides 
that a 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability and a 20 percent 
evaluation is assignable for moderate recurrent subluxation 
or lateral instability; DC 5258, which provides that a 20 
percent evaluation is assignable for cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint; DC 5260, which provides that a 10 
percent evaluation is assignable for flexion limited to 45 
degrees and a 20 percent evaluation is assignable for flexion 
limited to 30 degrees; and DC 5261, which provides that a 10 
percent evaluation is assignable for extension limited to 10 
degrees and a 20 percent evaluation is assignable for 
extension limited to 15 degrees. 

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (Aug. 14, 1998).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain.  9-98 at paragraphs 4, 6; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the criteria for an 
evaluation in excess of 10 percent for the veteran's 
disability are not met.  

As previously indicated, the veteran had active service from 
April 1975 to April 1979.  During that time period, he 
injured his right knee and underwent surgery for a mass on 
the right knee.  Specifically, in June 1975, he sustained a 
contusion while playing football and thereafter experienced 
edema above the right knee.  In July 1977, he presented 
complaining of a painful lump on his right knee.  An examiner 
noted a ganglion of the right knee.  The veteran was seen 
again in December 1977 for the same complaint.  X-rays were 
normal.  The examiner diagnosed questionable weakness of the 
quadricep tendon with a protruding bursa.  This condition, 
later described as a mass of the right knee at the 
anterolateral aspect just proximal to the patella, 
necessitated surgery, specifically, closure of the fascia 
defect, in January 1978.  Post-surgery, an examiner applied a 
cast, which the veteran wore for two weeks, and placed the 
veteran on restricted duty.  On separation examination 
conducted in January 1979, the veteran reported cramps in his 
legs and a trick or locked knee.  The examiner noted a 
surgically corrected mass of the right knee secondary to a 
fascia defect.  

Since service, the veteran has not sought treatment related 
to his right knee or quadricep, but has undergone a VA 
examination.  During this examination, which was conducted in 
March 2002, he reported that he injured his right knee in 
service while running and underwent surgery to repair the 
ligaments and tendons in his knee.  He also reported that, in 
the 1990s, he sustained a pelvic injury after being involved 
in a motor vehicle accident.  He indicated that he continued 
to experience residuals of the in-service knee injury, 
including intermittent pain, which became aggravated with 
excessive activity or after prolonged standing, and variable 
amounts of weakness, stiffness, swelling, instability, giving 
away, fatigability, and lack of endurance.  He also indicated 
that he used prescription medication, including injections, 
for the pain.  The examiner noted that the veteran did not 
use crutches, braces, a cane or corrective shoes and had no 
episodes of dislocation, recurrently subluxation, or 
inflammatory arthritis.  The examiner also noted that there 
was no prosthetic knee joint, no signs of pain during active 
and passive range of motion testing, and no edema, swelling, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement, ankylosis, or obvious 
difference in left length.  The examiner noted that the 
veteran walked with a swing and wide base gait, but was not 
in distress and was able to walk on his heels and toes 
without signs of pain.  He concluded that the veteran had 
normal and full range of motion of the knees and hips with no 
signs of discomfort, no laxity of the right knee joint, and 
fairly strong musculature of his lower extremities.  X-rays 
of the right knee were normal.  The examiner diagnosed status 
post surgery of the right knee with residual pain, but no 
limitation in range of motion.  

Under the circumstances, the preponderance of the evidence is 
against an increased evaluation for the veteran's right 
quadricep disability.  VA outpatient treatment records 
reflect that, since his discharge from service, the veteran 
has not sought treatment for this disability.  Moreover, no 
examiner has objectively noted any residual symptomatology of 
the veteran's in-service right knee mass and removal thereof.  
During the VA examination, the veteran reported many residual 
symptoms, including intermittent pain, weakness, stiffness, 
swelling, instability, fatigability and lack of endurance, 
but the examiner found that there was no objective evidence 
of these symptoms.  Thereafter, he diagnosed residual pain 
based on the veteran's subjective reports.  That symptom is 
currently contemplated in the 10 percent evaluation that is 
assigned the veteran's right quadricep disability.  There is 
no objective evidence that the veteran's right quadricep 
disability causes other symptoms that further limit the 
veteran physically or functionally with regard to his right 
quadricep.  An increased evaluation is therefore not 
warranted under the former or revised criteria of DC 7819, or 
DC 5314.  There is also no objective evidence that the 
veteran's right quadricep disability manifests as ankylosis, 
limitation of flexion or extension, subluxation, instability, 
locking, effusion, or arthritis of the right knee.  
Accordingly, an increased or separate evaluation is not 
warranted under DC 5256, 5257, 5258, 5260, or 5261, or 
VAOPGCPREC 23-97 and VAOGCPREC 9-98.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2002).  At 
present, however, the Board finds that the 10 percent 
evaluation that is assigned the veteran's right quadricep 
disability more nearly approximates the veteran's disability 
picture.

There is no indication that the schedular criteria are 
inadequate to evaluate that disability.  The veteran does not 
assert, and the evidence does not establish, that this 
disability, alone, causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitates frequent periods of hospitalization.  
Accordingly, the veteran's claim for an increased evaluation 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the criteria for an increased 
evaluation for a right quadricep disability have not been 
met.  In reaching its decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
defect, right quadriceps mechanism, post operative, is 
denied. 


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



